COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-377-CV



KB HOME MORTGAGE COMPANY	APPELLANT



V.



JONATHAN AND KRISTI WILLIAMSON, MICHAEL AND KAREN ALDRIDGE, LEON AND SHIRLEY ALLEN, AMAN AMANUEL AND ESTEGENET KASSA, DEBRA BUSBY, RICARDA CAMACHA AND ROSA BENAVIDEZ, DEXTER AND EVETTE CAMPBELL, LYNN CONLON AND SEAN NESBITT, BONNIE DOUCET, ELLA GRAY, HOMERO AND IRENE GUAJARDO, ANTHONY AND LAURIE HALL, BOBBY AND KIKESHA HALL, FERNANDO AND LAURA HERNANDEZ, GREGORY AND WANDA HICKS, JOHN AND GINA HURD, NELSON AND TINA KERR, RICHARD AND GELA KING, EDWARD AND CAROLYN MASON, TERRY AND NICOLE MATTHEWS, MARYPAT MAYBERRY, PARTICE MCCORKLE, SEAN MCGEE AND WESLYN AYDLETT, TRACY AND CHARISSE MEDLOCK, JULIUS AND JOSEPH PATTON, RICKY PHILLIPS AND STEVEN GROZE, SHARON RATLIFF, ANDRES AND SANDRA RODRIGUEZ, TERRY AND MICHELLE SACCA, JAMES AND BETH ANN SHELTON, PARTICK SIMS AND LAURA AGUNDIZ, FERNANDO AND TERESA SOLANO, CHRISTOPHER THOMAS AND

APPELLEES

ANGELA HOFFMAN, JOSE VALDEZ AND ROSA BOYD, LARRY AND MARLA WILLIAMS, TERRY AND MARY WILLIAMS, LENDORA WILSON AND WILLA RACHEL WYNESBERRY



------------



FROM THE 96
TH
 
DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



----------



We have considered the parties’ “Joint Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 T
EX.
 R. A
PP.
 P. 42.1(d).

PER CURIAM

PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  December 22, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.